Citation Nr: 1018545	
Decision Date: 05/19/10    Archive Date: 06/04/10

DOCKET NO.  09-02 787	)	DATE
	)
	)

On appeal from the Department of Veterans Affairs (VA) 
Regional Office (RO) in North Little Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for residuals of 
mononucleosis.

2.  Entitlement to service connection for generalized 
osteoarthritis.

3.  Entitlement to service connection for cysts claimed as 
secondary to mononucleosis.

4.  Entitlement to service connection for an acquired 
psychiatric disorder, to include post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Veteran represented by:	Disabled American Veterans




WITNESSES AT HEARINGS ON APPEAL

Veteran and his wife


ATTORNEY FOR THE BOARD

Heather J. Harter, Counsel



INTRODUCTION

The Veteran served on active duty from November 1954 to 
November 1958, with subsequent reserve service.


This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from RO decisions of December 2006 and 
October 2007.  The Veteran and his wife presented sworn 
testimony during a hearing at the RO in September 2008 and 
again during a videoconference hearing before the undersigned 
Veterans Law Judge in June 2009.  A request to advance the 
appeal on the Board's docket was denied in March 2010.

In an August 2007 communication made on behalf of the 
Veteran, his representative filed a claim for entitlement to 
service connection for depression as secondary to pain from 
service-connected disabilities.  In September 2008, the 
Veteran filed a claim for entitlement to service connection 
for residuals of a shrapnel injury to his right arm.  These 
claims are referred to the RO for appropriate action.  

With regard to the Veteran's claim for entitlement to service 
connection for PTSD, the Board has recharacterized the claim 
as reflected on the title page of this decision.  Although he 
has only referred to PTSD in his written assertions, the 
Board has an obligation to review all issues which are 
reasonably raised from a liberal reading of all documents or 
oral testimony submitted prior to the Board decision.  EF v. 
Derwinski, 1 Vet. App. 324, 326 (1991); Myers v. Derwinski, 
1 Vet. App. 127, 129 (1991).  In this case, as the record 
contains diagnoses of depression and anxiety, and as he has 
filed a separate claim for entitlement to service connection 
for depression, due process and efficiency considerations 
prompt the Board to recharacterized and expand the claim to 
encompass all currently-shown acquired psychiatric disorders.

The issue of entitlement to service connection for an 
acquired psychiatric disorder, to include PTSD is addressed 
in the REMAND portion of the decision below and is REMANDED 
to the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDINGS OF FACT

1.  The mononucleosis infection in service was acute and 
transitory, resulting in no residual disability; there is no 
current impairment related to the infection.

2.  The Veteran does not have rheumatoid arthritis.

3.  Arthritis was not manifest within one year of the 
Veteran's discharge from service.

4.  No other connection between any generalized arthritis 
disease process and service is shown.

5.  The Veteran does not have a chronic disability involving 
cysts, and the post-service cysts reflected in the medical 
evidence are not related to service in any way.





CONCLUSIONS OF LAW

1.  Service connection for residuals of mononucleosis is not 
warranted.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 
38 C.F.R. § 3.303 (2009).

2.  Service connection for generalized arthritis is not 
warranted.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 5107 
(West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2009). 

3.  Service connection for a disability involving cysts is 
not warranted.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 
38 C.F.R. § 3.303 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran contends he has generalized arthritis and a 
condition involving various cysts as a result of a 
mononucleosis infection he experienced during service.  He is 
also seeking service connection for the mononucleosis 
infection itself.

Duties to notify and assist

When an application for benefits is received, VA has certain 
notice and assistance requirements under the law.  See 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).  First, proper notice must be 
provided to a claimant before the initial VA decision on a 
claim for benefits and must:  (1) inform the claimant about 
the information and evidence not of record necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and 
(3) inform the claimant about the information and evidence 
the claimant is expected to provide.  The VA is also required 
to inform the Veteran of how the VA assigns disability 
ratings and effective dates.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  This information was 
provided in a letter of August 2007, prior to initial 
adjudication of the issues resolved in this appeal.  

The Veteran's service treatment records, VA medical records, 
and copies of his Social Security records have been obtained.  
He has submitted multiple copies of private medical records, 
many with annotations, for review.  He and his wife provided 
sworn testimony during a hearing at the RO and he testified 
at a second hearing before the undersigned Veterans Law 
Judge.  He and his representative have presented written 
arguments in support of his claims.  

The veteran has not been provided with a VA medical 
examination.  Governing regulation provides that such an 
examination will be provided if VA determines it is necessary 
to decide the claim.  38 C.F.R. § 3.159(c).  In this case, no 
examination is deemed necessary as the evidence already of 
record fails to suggest any connection between the currently-
shown disabilities and any event, injury or disease in 
service, or that he has a disease or symptoms of a disease 
manifested during an applicable presumptive period, so as to 
trigger a legal presumption.  38 C.F.R. § 3.159(c)(4).  A VA 
examination would thus serve no useful purpose in this case.

We are satisfied that all relevant and obtainable evidence 
pertinent to the issues decided herein has been obtained.  
All relevant records and contentions have been carefully 
reviewed.  Thus, the Board concludes that VA has satisfied 
its duties to notify and assist.  

Standard of review

Once the evidence has been assembled, it is the Board's 
responsibility to evaluate the record.  38 U.S.C.A. 
§ 7104(a).  When there is an approximate balance of evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107; 38 C.F.R. § 3.102.  In Gilbert v. Derwinski, 
1 Vet. App. 49, 53 (1990), the Court stated that "a veteran 
need only demonstrate that there is an 'approximate balance 
of positive and negative evidence' in order to prevail."  To 
deny a claim on its merits, the evidence must preponderate 
against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 
(1996), citing Gilbert, 1 Vet. App. at 54.

Analysis

Generally, service connection may be granted for any 
disability resulting from injury suffered or disease 
contracted in line of duty, or for aggravation in service of 
a pre-existing injury or disease.  38 U.S.C.A. §§ 1110, 1131.  
Service connection may be established by demonstrating that 
the disability was first manifested during service and has 
continued since service to the present time or by showing 
that a disability which pre-existed service was aggravated 
during service.  Service connection may be granted for any 
disease diagnosed after discharge from service, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 3.303.

When a chronic disease such as arthritis becomes manifest to 
a degree of 10 percent within one year of the veteran's 
discharge from service, such disease shall be presumed to 
have been incurred in service, even though there is no 
evidence of such disease during the veteran's period of 
service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. 
§§ 3.307, 3.309.

Disability which is proximately due to or the result of a 
service-connected disease or injury also shall be service 
connected.  When service connection is thus established for a 
secondary condition, the secondary condition shall be 
considered a part of the original condition.  38 C.F.R. 
§ 3.310.

A review of the Veteran's service treatment records show that 
he was hospitalized from December 1954 to February 1955, 
encompassing a period of nearly two months; with complaints 
of fever, a sore throat, and pain in his hips.  The eventual 
diagnoses included infectious mononucleosis, bursitis of the 
left trochanteric bursa, and chronic tonsillitis.  Rheumatic 
fever was considered as a possible cause of his illness, but 
was eventually ruled out.  [Other medical records indicate 
that he may have had rheumatic fever as a child.  In any 
case, service connection for rheumatic fever has been denied 
by VA in prior decisions.]  A physician's note indicates that 
the Veteran's symptoms of bursitis in his hips and mild 
backache might represent "a very early low grade rheumatoid 
arthritis, which should be kept in mind if joint symptoms 
occur in the future."  All symptoms had resolved upon his 
discharge from the hospital and return to duty, however.  
There is no indication in any of his service treatment 
records that he sustained any sequellae from the infection.  
No disability related to the infection and hospital stay, or 
involving his bones or joints is shown on the report of his 
discharge examination.  

Several of the Veteran's long-time friends and acquaintances 
have submitted affidavits to the effect that they knew the 
Veteran prior to his period of service and recall that he was 
athletic and active prior to service. 

        Mononucleosis 

A threshold requirement for the grant of service connection 
for any disability is that the disability claimed must be 
shown present.  38 U.S.C.A. §§ 1110, 1131.  The Court has 
interpreted the requirement of current disability thus:

Congress specifically limits entitlement 
for service-connected disease or injury 
to cases where such incidents have 
resulted in a disability.  See 38 U.S.C. 
§ 1110.  In the absence of proof of a 
present disability there can be no valid 
claim.  Brammer v. Derwinski, 3 Vet. App. 
223, 225 (1992).

In addition to disease or injury in service, service 
connection requires competent medical evidence of a current 
related disability.  Degmetich v. Brown, 104 F.23d 1328 
(1997).

There is no indication in any of the voluminous medical 
evidence of record that the Veteran has any residual 
disability related to the mononucleosis infection for which 
he was hospitalized more than fifty years ago.  He has not 
identified any present disability, other than the arthritis 
and cysts which he claims are related to the mononucleosis 
infection.  As a layperson, the Veteran is not competent to 
provide a link between any current cysts and arthritis and an 
infection in service.  A review of the service treatment 
records establish that the infection itself was acute and 
transitory and resolved without chronic disability, 
particularly given the separation examination which is silent 
for any disability.  As such, service connection is 
inappropriate.  


        Generalized arthritis

We note that the Veteran has filed multiple claims for 
entitlement to service connection for arthritis involving 
various individual joints.  In a September 1998 decision, the 
Board denied service connection for a right knee disorder, 
including arthritis, and declined to reopen previously-denied 
claims for service connection for a back disorder and a left 
hip disorder, including arthritis.  These denials are final 
and the Veteran is not attempting to reopen them here.  
38 U.S.C.A. §§ 7104, 7105; 38 C.F.R. §§ 20.302, 20,1100, 
20.1103.  The current claim involves generalized arthritis 
affecting his entire body, which the Veteran has variously 
characterized as osteoarthritis and rheumatoid arthritis.  

Reserve service records reflecting the year after the 
Veteran's discharge from active duty do not show the presence 
of any sort of generalized arthritis.  Thus, the legal 
presumption of service incurrence for the chronic disease of 
arthritis is not available to the Veteran.  38 U.S.C.A. 
§§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

More recent medical records show that although the Veteran's 
treating physicians have considered whether the Veteran has a 
whole-body arthritis disease such as rheumatoid arthritis, 
they have rejected the diagnosis of rheumatoid arthritis, 
based upon blood tests which are negative for the rheumatoid 
factor and other clinical indications.  Careful review of the 
medical records submitted by the Veteran in support of this 
claim reveals no diagnosis of rheumatoid arthritis and no 
diagnosis of any other systemic generalized arthritis 
process.  A December 2003 letter from a rheumatologist who 
was treating the Veteran shows that his laboratory studies 
were normal and X-ray studies were interpreted as negative 
for rheumatoid arthritis.  The rheumatologist instead 
attributed the Veteran's joint pain to "osteoarthritis and 
possible fibromyalgia superimposed upon your longstanding 
back difficulties."  A March 1997 letter from one of the 
Veteran's private physicians contains the physician's opinion 
that 1) the Veteran did not actually have mononucleosis in 
service, but that 2) a mononucleosis infection would not 
cause future arthritis in any case.  

The medical evidence is clear that Veteran has arthritis and 
degenerative joint disease affecting multiple joints and much 
of his spine.  However, service connection for arthritis 
affecting these individual joints has already been denied, 
and it is not shown that the arthritis that he currently has 
is the result of a whole-body disease process such as 
rheumatoid arthritis.  The Veteran's own physician has 
explained that mononucleosis does not cause arthritis.  To 
the extent that rheumatic fever might cause arthritis, 
service connection for rheumatic fever has already been 
denied and is not an issue on appeal here.  No other 
connection between generalized arthritis and the Veteran's 
service more than fifty years ago is shown.  In sum, the 
preponderance of the evidence is against the Veteran's claim 
for service connection for generalized arthritis.

        Cysts

As set forth above, there is no indication of cysts in any of 
the Veteran's service treatment records, or for many years 
after service.  Medical records submitted by the Veteran show 
that a calcified mass was surgically removed from the flexor 
tendon of the Veteran's left wrist in May 1976.  In April 
2006, a small, scaly lesion on the Veteran's left index 
finger was removed.  A small metal fragment was found in this 
lesion, leading to a working diagnosis of a possible foreign 
body reaction.  During the same procedure, a ganglion cyst on 
the right ring finger was removed.  

There is no indication in any of the medical records that the 
1976 mass, the 2006 lesion caused by a foreign body reaction, 
and the 2006 ganglion cyst are related in any way, or arise 
from related etiologies.  They appear to represent individual 
phenomena, rather than a chronic "cyst disability."  
Although the Veteran asserts that cysts are common following 
rheumatic fever infections and mononucleosis infections, he 
has not submitted any medical evidence to this effect.  
Generally, lay persons ostensibly untrained in medicine can 
provide personal accounts of symptomatology, but cannot 
provide evidence constituting a medical conclusion, such as 
an opinion as to the medical characteristics of symptoms or 
the etiology of a disease.  For the most part, medical 
testimony must be provided by someone qualified as an expert 
by knowledge, skill, experience, training, or education.  
Layno v. Brown, 5 Vet. App. 465, 469 (1994); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992).  Furthermore, 
service connection for residuals of rheumatic fever has been 
denied and is not at issue here.  No other connection to 
service is postulated or is apparent from the record.  The 
preponderance of the evidence is against the claim for 
service connection for cysts. 


ORDER

Service connection for residuals of mononucleosis is denied.

Service connection for generalized arthritis is denied.

Service connection for cysts claimed as secondary to 
mononucleosis is denied.


REMAND

During the June 2009 hearing on appeal, the Veteran testified 
that he received psychiatric/mental health treatment during 
service.  During the hearing and also in written statements, 
he claimed that the pressures involved in his assignment as a 
marksmanship instructor caused him to have stress problems.  
That he was a weapons instructor is verified in his service 
personnel records.  There is no indication in the available 
service treatment records that he sought mental health 
counseling during service.  However, a review of the VA's 
original request for the Veteran's service treatment records 
reveals that mental health treatment records were not 
requested, as his original claim involved knee disabilities 
only.  The Veteran has asserted on several occasions that the 
VA has deliberately misplaced his records and/or that the 
military did not keep them properly.  Thus, although the 
Board regrets the delay inherent in another remand, the 
statutory duty to assist requires that relevant service 
records be obtained for review.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159.

Also during the June 2009 hearing on appeal, the Veteran 
testified that he has received private medical care for 
psychiatric disabilities.  Several of his orthopedic 
treatment records reflect that he was taking prescription 
anti-depressant medication.  Absent from the record at this 
point is a definitive diagnosis of a psychiatric disorder, 
and any medical link to service.  Thus, treatment records 
reflecting either of these elements are crucial to the 
Veteran's claim.  Therefore, upon remand, records of any 
post-service psychiatric care should be obtained for review.

Accordingly, the case is REMANDED for the following action:

1.  The RO should specifically request 
the veteran's service psychiatric/mental 
health records, through official 
channels.  All efforts to obtain these 
records should be fully documented for 
the file.

2.  The RO should obtain the names and 
addresses of all medical care providers 
who treated the veteran for any acquired 
psychiatric disorders since his discharge 
from service.  In particular, the Veteran 
should be asked to identify the physician 
who prescribed anti-depressant medication 
in 1991 and 1992.  After securing the 
necessary release(s), the RO should 
obtain these records for inclusion in the 
claims file.

3.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record, performing any additional 
evidentiary development which may become 
apparent at this point, such as obtaining 
a VA compensation examination and/or 
nexus opinion, if indicated.  If any 
benefit sought on appeal remains denied, 
the Veteran and his representative should 
be furnished a supplemental statement of 
the case and given the opportunity to 
respond thereto.

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2009).




______________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


